705 S.E.2d 874 (2011)
MILLER
v.
The STATE.
No. A09A2405.
Court of Appeals of Georgia.
January 5, 2011.
Timothy L. Eidson, Adel, James C. Bonner, Jr., Athens, for appellant.
Denise D. Fachini, District Attorney, Cheri L. Nichols, Assistant District Attorney, for appellee.
BLACKWELL, Judge.
Terry Lynn Miller pled guilty to possession of cocaine and was sentenced to serve 15 years on probation. The trial court later found that Miller had violated the terms of his probationary sentence and revoked two years of his probation. In its order of revocation, however, the trial court ordered that, upon Miller completing a substance abuse treatment program, the revocation of his probation would be suspended and he would return to "regular probation supervision under all original conditions." After granting his application for discretionary appeal, we rejected Miller's claims that the trial court erred when it revoked his probation and denied his motion for a State-provided transcript of his probation revocation hearing, and we affirmed the judgment below. Miller v. State, 301 Ga.App. 706, 689 S.E.2d 46 (2009).
The Supreme Court of Georgia then granted certiorari to review our decision. According to the Supreme Court, it is "undisputed that Miller's partial sentence revocation was suspended when he successfully completed a substance abuse treatment program on July 13, 2009, two days before his application for appeal was granted by the Court of Appeals," and for this reason, Miller's claims were moot when this Court granted his application for appeal. Miller v. State, 288 Ga. 153, 702 S.E.2d 137 (2010). The Supreme Court vacated our earlier decision in this case and remanded to us for further proceedings. We now adopt the judgment of the Supreme Court as our own and dismiss the appeal as moot.
Appeal dismissed as moot.
ADAMS and DOYLE, JJ., concur.